EXHIBIT 10.5

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

          THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
(this "Amendment"), dated as of January 16, 2014, is among
ELIZABETH ARDEN, INC., a Florida corporation (the "Borrower"), the banks party
hereto, JPMORGAN CHASE BANK, N.A. (formerly JPMorgan Chase Bank), as the
administrative agent (the "Administrative Agent"), and Bank OF AMERICA, N.A.
(successor in interest by merger to Fleet National Bank), as the collateral
agent (the "Collateral Agent", and together with the Administrative Agent, the
"Agents").



RECITALS:



          A.      The Borrower, the Administrative Agent, the Collateral Agent
and the banks party thereto have entered into that certain Third Amended and
Restated Credit Agreement dated as of January 21, 2011 (as amended by that
certain First Amendment to Third Amended and Restated Credit Agreement dated as
of June 12, 2012 and as the same may be further amended or otherwise modified,
the "Agreement").



         B.      The Borrower has informed the Administrative Agent, the
Collateral Agent and the Banks that the Borrower desires the ability to increase
the principal amount of the Senior Notes due under the Indenture by up to
$150,000,000 (the "Indenture Increase") to an aggregate principal amount of up
to $400,000,000, with the Net Proceeds of any such Indenture Increase to be used
first to repay the Second Lien Loan and then to repay the Loans.



          C.      The Borrower and the Guarantors have requested that the Agents
and the Banks amend certain provisions of the Agreement to permit the Indenture
Increase and the Agents and the Banks party hereto have agreed to do so on and
subject to the terms set forth herein.



          NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows effective as of the
date hereof unless otherwise indicated:



ARTICLE I
Definitions



          Section 1.1     Definitions.    Capitalized terms used in this
Amendment, to the extent not otherwise defined herein, shall have the same
meanings as in the Agreement, as amended hereby.



ARTICLE II
Amendments



          Section 2.1.    Amendments to Section 1.1 (Definitions) of the
Agreement.



                    (a)    The definition of the term "Indenture" contained in
Section 1.01 of the Agreement is amended in its entirety to read as follows:



 

          "Indenture" shall mean the Indenture dated as of January 21, 2011
among the Borrower and U.S. Bank National Association, as trustee, relating to
the 7.375% Senior Notes due 2021 in a principal amount of up to $400,000,000. To
the extent that any terms defined in an Indenture are incorporated herein as
therein defined, such definitions shall be incorporated herein as set forth in
such Indenture as of January 16, 2014, without giving effect to any amendment or
other modification thereto unless modified for purposes of such incorporation,
with the consent of the Required Banks.

   

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT    Page 1



                    (b)    The following definition is added to Section 1.01 of
the Agreement in its proper alphabetical order:



 

          "Indenture Increase Net Proceeds" has the meaning specified in Section
5.23.

 



          Section 2.2.    Addition of Section 5.23 to the Agreement. The
following Section is hereby added to the end of Article V of the Agreement:



 

          Section 5.23    Indenture Increase. Notwithstanding anything to the
contrary contained in Section 2.11(b)(ii), concurrently with any increase of the
principal amount of the Indenture in excess of $250,000,000, the Borrower shall
(a) first, subject to terms and provisions of Section 5.21, make a one-time
prepayment of the Second Lien Loan in an amount equal to the lesser of (i) the
Net Proceeds resulting from such increase (the "Indenture Increase Net
Proceeds") or (ii) the unpaid balance of the Second Lien Loan, and (b) then, to
the extent the Indenture Increase Net Proceeds exceed the amount of the Second
Lien Loan or such prepayment of the Second Lien Loan is prohibited by
Section 5.21, Borrower shall make a one-time prepayment of the Loans in an
amount equal to the lesser of (i) the excess of such Indenture Increase Net
Proceeds or (ii) the unpaid balance of the Loans.

 



ARTICLE III
Conditions Precedent



         Section 3.1    Conditions. The effectiveness of Article II of this
Amendment is subject to the satisfaction of the following conditions precedent
(the date upon which such conditions precedent are satisfied, the "Effective
Date"):



                    (a)    The Administrative Agent shall have received this
Amendment duly executed by the Borrower, the Guarantors and the Required Banks;



                    (b)    The Administrative Agent shall have received a true,
correct and complete copy of any documents or agreements that institute the
Indenture Increase;



                    (c)    The representations and warranties contained herein
and in all other Loan Documents, as amended hereby, shall be true and correct in
all material respects (which materiality exception will not apply to
representations qualified by materiality standards) as of the date hereof as if
made on the date hereof, except for such representations and warranties limited
by their terms to an earlier date (which representations and warranties shall be
true and correct in all material respects as of such earlier date); and



                    (d)    No Default shall exist.



ARTICLE IV
Miscellaneous



         Section 4.1    Ratifications. The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Agreement, and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower, the Agents and the Banks party hereto agree that the
Agreement as amended hereby and the other Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT    Page 2



         Section 4.2    Representations and Warranties. The Borrower hereby
represents and warrants to the Agents and the Banks as follows: (a) no Default
exists; and (b) the representations and warranties set forth in the Loan
Documents are true and correct in all material respects (which materiality
exception will not apply to representations qualified by materiality standards)
on and as of the date hereof with the same effect as though made on and as of
such date except with respect to any representations and warranties limited by
their terms to an earlier date (which representations and warranties are true
and correct in all material respects as of such earlier date).



         Section 4.3    Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
including any Loan Document furnished in connection with this Amendment shall
survive the execution and delivery of this Amendment, and no investigation by
any Agent or any Bank or any closing shall affect the representations and
warranties or the right of any Agent or any Bank to rely upon them.



         Section 4.4    Reference to Agreement. Each of the Loan Documents,
including the Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Agreement as amended hereby, are hereby amended
so that any reference in such Loan Documents to the Agreement shall mean a
reference to the Agreement as amended hereby.



         Section 4.5    Expenses of Administrative Agent. To the extent set
forth in Section 9.3 of the Agreement, the Borrower agrees to pay on demand all
reasonable costs and expenses incurred by the Administrative Agent in connection
with the preparation, negotiation, and execution of this Amendment, including,
without limitation, the reasonable costs and fees of the Administrative Agent's
legal counsel.



         Section 4.6    Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.



         Section 4.7    Applicable Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York other than those
conflict of law provisions that would defer to the substantive laws of another
jurisdiction. This governing law election has been made by the parties in
reliance (at least in part) on Section 5-1401 of the General Obligations Law of
the State of New York, as amended (as and to the extent applicable), and other
applicable law.



         Section 4.8    Successors and Assigns. This Amendment is binding upon
and shall inure to the benefit of the Agents, each Bank, the Borrower, each
Guarantor and their respective successors and assigns, except neither the
Borrower nor any Guarantor may assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Banks. Any
assignment in violation of this Section 4.8 shall be void.



         Section 4.9    Effectiveness; Counterparts. This Amendment shall become
effective when the Administrative Agent shall have received this Amendment duly
executed by the Borrower, the collateral Agent, the Guarantors and the Banks.
This Amendment may be executed in one or more counterparts and on telecopy or
other electronic counterparts, each of which when so executed shall be deemed to
be an original, but all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or other electronic communication shall be effective
as delivery of a manually executed counterpart of this Amendment.



         Section 4.10    Effect of Waiver. No consent or waiver, express or
implied, by any Agent or any Bank to or for any breach of or deviation from any
covenant, condition or duty by the Borrower or any



 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT    Page 3



Guarantor shall be deemed a consent or waiver to or of any other breach of the
same or any other covenant, condition or duty.



         Section 4.11    Headings. The headings, captions, and arrangements used
in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.



         Section 4.12    ENTIRE AGREEMENT. THIS AMENDMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS
AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
ORAL AGREEMENTS AMONG THE PARTIES HERETO.



         Section 4.13    Required Banks. Pursuant to Section 9.05 of the
Agreement, the Agreement may be modified as provided in this Amendment with the
agreement of the Required Banks which means Banks having more than fifty percent
(50%) of the Commitments, or if the Commitments have been terminated, Banks with
Committed Exposure of more than fifty percent (50%) of the aggregate Committed
Exposure (such percentage applicable to a Bank, herein such Bank's "Required
Bank Percentage"). For purposes of determining the effectiveness of this
Amendment, each Bank's Required Bank Percentage is set forth on Schedule 4.13
hereto.



         Executed as of the date first written above.





ELIZABETH ARDEN, INC.

, as the Borrower      

By:

 

/s/ Marcey Becker

   

Marcey Becker

   

Senior Vice President, Finance &
 Corporate Development

           

JPMORGAN CHASE BANK, N.A.

(formerly JPMorgan Chase Bank), individually as a Bank, an Issuing Bank and as
Administrative Agent      

By:

 

/s/ Christy L. West

   

Christy L. West, Authorized Officer

     



SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT    Page 4



 



BANK OF AMERICA, N.A.

(successor in interest by merger to Fleet National Bank), as Collateral Agent
and a Bank      

By:

 

/s/ Seth Tyminski

   

Seth Tyminski

   

VP



SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT    Page 5

OTHER BANKS

:





WELLS FARGO CAPITAL FINANCE, LLC

(successor in interest to Wachovia Bank, National Association)      

By:

 

/s/ Mark Bradford

Name:

 

Mark Bradford

Title:

 

Vice President



SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT    Page 6





PNC BANK, NATIONAL ASSOCIATION

(successor in interest to National City Business Credit, Inc.)      

By:

   

Name:

   

Title:

   



SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT    Page 7





U.S. BANK NATIONAL ASSOCIATION

     

By:

 

/s/ Christopher Fudge

Name:

 

Christopher Fudge

Title:

 

VP



SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT    Page 8





HSBC BANK USA, N.A.

     

By:

 

/s/ Alan Zinser

Name:

 

Alan Zinser

Title:

 

SVP







HSBC BANK Plc

     

By:

   

Name:

   

Title:

   



SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT    Page 9





HARRIS, N.A.

     

By:

 

/s/ Kara Goodwin

Name:

 

Kara Goodwin

Title:

 

Director



SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT    Page 10

CONSENT OF GUARANTORS AND REAFFIRMATION OF LOAN DOCUMENTS

          Each of the Guarantors consent and agree to this Amendment (including
without limitation, the provisions of Sections 4.1 and 4.2 hereof) and agree
that (i) the obligations secured by the Security Agreement and guaranteed under
the Guarantee Agreement include without limitation, the "Obligations" as defined
in the Agreement and (ii) all the Loan Documents to which it is a party shall
remain in full force and effect and shall continue to be the legal, valid and
binding obligation of such Guarantor enforceable against it in accordance with
their respective terms.



FD MANAGEMENT, INC.
DF ENTERPRISES, INC.
ELIZABETH ARDEN INTERNATIONAL
HOLDING, INC.,

(formerly FFI International, Inc.)
RDEN MANAGEMENT, INC.
ELIZABETH ARDEN (FINANCING), INC.
ELIZABETH ARDEN TRAVEL RETAIL, INC.      

By:

 

/s/ Marcey Becker

   

Marcey Becker

   

Vice President of each Guarantor



SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT    Page 11



Schedule 4.13
to
Elizabeth Arden, Inc.
Second Amendment to Third Amended and Restated Credit Agreement
Required Bank Percentage



 

Name of Bank

Required Bank
Percentage

Banks Agreeing to Second
Amendment
(insert % from prior column if
Lender
signs this Amendment then total
percentages in this column)

JPMorgan Chase Bank, N.A.

23.333333333%

23.333333333%

Bank of America, N.A.

20.000000000%

20.000000000%

HSBC Bank USA, N.A.

8.500000000%

8.500000000%

HSBC Bank PLC

5.666666667%

 

Wells Fargo Capital Finance, LLC

14.166666667%

14.166666667%

U.S. Bank National Association

13.333333333%

13.333333333%

Harris, N.A.

10.000000000%

10.000000000%

PNC Bank, National Association

5.000000000%

 

TOTAL

100.000%

89.333333333%